Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2021 has been entered.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Reissue Declaration
The reissue oath/declaration filed with this application is defective.
As set forth in MPEP 1414(II):
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an 
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden, and specify a single word, phrase, or expression in an original patent claim, and explain how it renders the original patent wholly or partly inoperative or invalid.  

The declaration filed April 21, 2021 states that claim 1 of the 9,689,513 patent requires:  “a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side,” and that independent claims 10 and 11 include the same limitations.  The declaration further states “such limitations in all of the independent claims render the Original Patent partly inoperative.  Specifically, none of the Original Patent independent claims 1, 10 or 11 covers the Species II embodiment comprising the clamped version shown”

The declaration appears to end in mid-sentence.
The declaration does not specify if this reissue intends to broaden or narrow the claims.  
While the declaration asserts that none of the original independent patent claims covers the species II embodiment, it does not point out that new reissue claim 21 is intended to be a linking claim covering the species I and species II embodiments.
It is suggested that the declaration states that it was an error not to present linking claims during the original prosecution of the application which issued as the ‘513 patent.
See 37 CFR 1.175 and MPEP § 1414.
Claim Rejections - 35 USC § 251
Statement of Statutory Basis:
(a)  IN GENERAL.  Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent.  No new matter shall be introduced into the application for reissue. 

(b)  MULTIPLE REISSUED PATENTS.  The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents.
 
(c)  APPLICABILITY OF THIS TITLE.  The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 

(d)  REISSUE PATENT ENLARGING SCOPE OF CLAIMS.  No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

Defective Reissue Declaration
Claims 2, 4-9, 11, and 21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defects in the declaration is set forth in the discussion above in this Office action. 

Recapture
Claims 21 and 4-6 (which depend from 21) are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claims that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 21 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites: 
a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side.
Patent claim 10 recites: 
a plurality of apertures continuous through said top side and said bottom side with a first end aperture disposed in said recessed portion of the bottom side of said first end and a second end aperture disposed in said recessed portion of the top side of said second end and wherein each aperture is sized for receiving a fastener therethrough for connecting each said ring section to said base.


a first aperture proximate said first end and a second aperture proximate said second end, said first and second apertures continuous through said top side and said bottom side.  

New reissue claim 21 deletes the entire limitation:
a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side.
Reissue claim 21 is therefore broadened with respect to patent claims 1, 10,   and 11.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 12/722,620 (which issued as the subject 9,689,518 patent), originally-filed independent claim 1 did not recite an aperture.  Claim 11 depended from claim 1 and recited:
“wherein a first said aperture is proximate a first ring section first end and a second said aperture is proximate a second ring section second end.”
Independent claim 14 recited apertures as follows:
“a plurality of apertures wherein each aperture is adapted for receiving a fastener therethrough for connecting said ring sections to said base; and wherein the first end of said first ring section is configured to overlap the second end of said second section and said second end of said first section is configured to underlap said first end of said second ring section.”

“a first aperture proximate said first end and a second aperture proximate said second end, said first and second apertures continuous through said top side and said bottom side.”    
Applicant argued that Rudd (used in the rejection in the April 5, 2013 Office action): 
Rudd fails to disclose a split retaining ring assembly including a plurality of apertures continuous through said top side and said bottom side with a first aperture proximate said first end and a second aperture proximate said second end.  Rudd teaches that each retaining ring section including only one aperture that is continuous through the top and bottom sides.  Thus, for at least this reason the teachings of Rudd are insufficient to anticipate Applicant’s claims.

Further, in the Response filed February 1, 2017, Applicant amended claim 1 to recite the recessed portions and further define the disposition of the apertures in the recessed portions, as shown: 
wherein the first end includes a recessed portion of the bottom side and the second end includes a recessed portion of the top side;
a first aperture disposed in the recessed portion of proximate said first end and a second aperture disposed in the recessed portion of proximate said second end, said first and second apertures continuous through said top side and said bottom side; and
wherein the first end of-each said at least two ring sections is configured for overlapping engagement with the second end of an-immediately adjacent ring section.

In the same Response, Applicant argued:


As such, the limitation “a first aperture disposed in the recessed portion of said first end and a second aperture disposed in the recessed portion of said second end, said first and second apertures continuous through said top side and said bottom side” is a surrender-generating limitation.
Applicant surrendered limitations drawn to the first and second apertures disposed in and extending through the recessed portions of the ring sections during the original examination of the patent.  
As to the question of the Second Step, the broadening in reissue claim 21 is related to the surrendered subject matter.

C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
Update:  The Third Step in this analysis is modified in light of the amendments to reissue claim 21.  
According to the Third Step, even if the SGL has been entirely eliminated in the reissue claim, recapture may still be avoided if the claim is amended to add a new limitation that relates to the surrendered subject matter.  See MPEP 1412.02.
Claim 21 includes a limitation which corresponds to the argued beveled portion:  “an outer portion of the top side of each ring section is beveled so as to be adapted for being engaged by a clamp.”

However, the beveled bottom surface of the arcuate rib is not related to the apertures formed in the recessed ends of the ring sections, and therefore does not materially narrow in the area of the surrendered subject matter.

The surrendered limitation of “a first aperture disposed in the recessed portion of said first and a second aperture disposed in the recessed portion of said second end” has been entirely omitted from reissue claim 21.  The added recitation of a “threaded fastener subassembly configured for connecting portions of said split retaining ring and for clamping the device to the base” in claim 21 is not considered to materially narrow in the area of the surrendered subject matter because it does not relate to the first and second apertures or the recessed portions.
Therefore, while reissue claim 21 has been narrowed relative to originally-filed claim 1, claim 21 has not been narrowed in the area of the surrendered subject matter and impermissible recapture has not been avoided.


As noted in MPEP 1412.02(II)(C):
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue."  Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art.  Id.

As explained in the rejection under 35 USC 103 set forth below in this office action, Sandy teaches a bottom surface of an arcuate rib of ring sections that are beveled, and further teaches a threaded fastener subassembly configured for connecting portions of a split retaining ring for clamping a device to a base. 

Drawings
The replacement sheet filed April 21, 2021 is accepted.

Specification
The amendment filed November 10, 2020 is accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 9, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, 8, and 9 are indefinite because they depend from cancelled claim 1.
Claim 21 is indefinite because it is unclear if the “device” in line 14 is the same as or different from the “device” set forth in line 1.

Claim Rejections - 35 USC § 1031
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sandy in view of Phillips.
Sandy (U.S. PG Pub 2008/0001053; cited on the PTO-892 mailed June 15, 2020) discloses a split retaining ring assembly adapted for securing a device to a base, comprising: 
at least two ring sections 30A, 30B each including a top side, a bottom side, an outer face, an inner face, a first end and a second end; and
an arcuate rib (unlabelled, shown in figures 2, 4, and 5, at least) extending away from and substantially perpendicularly to said bottom side, said arcuate rib disposed proximate said inner face and having a width extending radially outward from said inner face, said arcuate rib for extending into a housing 20 to secure a device to a base.  
A bottom surface of said arcuate rib of each of said ring sections is beveled as shown in figures 1, 2, and 5, and said beveled bottom surface generally corresponds to a slope of a beveled ferrule of a device 160.  
Finally, a threaded fastener subassembly configured for connecting portions of said split retaining ring and for clamping said device to the base is shown in figures 14-18.
The first and second ends of the ring sections 30A, 30B do not include recessed portions.
Phillips (U.S. Patent 6,435,563; cited in the IDS filed August 22, 2019) teaches a split ring assembly 98 comprising first and second ring sections 100, 102, each of which has a pair of ends comprising extensions 110, 114, respectively, which form a recessed portion on the top side at a first end and on the bottom side at a second end such that 
From this teaching those of ordinary skill in the art at the time of the invention would have found it obvious to modify the ring assembly of Sandy such that the ends of the ring section included a first end with a recessed portion of the bottom side and a second end with a recessed portion of the top side.  This would yield the predictable result of spreading the forces around the connected ring sections and providing a stronger assembly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
See MPEP 804 
s 11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,328,245 in view of Voelker (U.S. Patent 7,114,752).
Claims 11 and 21 are much broader than and therefore fully encompassed by the independent claims of the ‘245 patent, with the exception of apertures which are not recited in the claims of the ‘245 patent.  
Voelker teaches a split retaining ring assembly comprising two ring sections each including a top side, a bottom side, an outer face, an inner face, a first end and a second end, and recessed portions at the first and second ends.  First and second apertures are disposed in the recessed portions.  
From this teaching it would have been obvious to provide apertures extending through the recessed portions of the invention claimed in the ‘245 patent in order to better secure the ring sections to the base or to each other.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claim 11 has been amended to overcome the previous rejection under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and is now allowable over the prior art of record.  
However, the rejection(s) under 35 U.S.C. 251, and the Double Patenting rejection set forth above in this Office action, would have to be overcome before any claim could be passed to issue.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or fairly suggest as obvious, in a split ring assembly as recited therein and having an annular rib extending away from the bottom .

Response to Arguments
Applicant's arguments filed April 21, 2021 have been fully considered but they are not persuasive.

Declaration
The objections to the declaration are set forth above in this action.

Rejections under 35 U.S.C. 251
Lack of Defect – This rejection has been overcome/withdrawn.  The submission of linking claim 21 is accepted as per the guidelines set forth in in re Doyle, 293 F.3d 1355 (Fed. Cir. 2002).
Recapture – The Third Step of the analysis in the recapture rejection has been revised to address amendments to reissue claim 21. Applicant’s arguments have been addressed above in the rejection.
As pointed out in MPEP 1412.02, subsection II(C), the material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.   
Original Patent – Reissue claim 21 has been amended to be a linking claim and the Original Patent rejection is withdrawn.

Double Patenting
The amendments to claims 11 and 21 do not overcome this rejection.  The Terminal Disclaimer mentioned on page 8 of the November 10, 2020 Response has not been received.

Applicant is reminded that a complete response to an Office action must be fully responsive to all of the outstanding objections and rejections raised therein.  See MPEP 714.02.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D. Lillis can be reached at 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                 Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit 			 
Art Unit 3993   
                                                                                                                                                
Conferee: /SC/

Conferee:  /GAS/   







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.